DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/7/22 has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 2-21 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Daniel et al (US 6,174,307 –cited by applicant) in view of Flaherty et al (US Pub 2004/0158143 –cited by applicant).

a first steerable sheath/catheter 111, 112, 114 (col 7, lines 34-38; wherein the inner tube 11, tube 112, and member 114 constitute an outer sheath covering; and col 8, lines 11-18; wherein the portion 114 is flexible so as to be steerable); and
a second steerable catheter deployable within the first steerable sheath (col 7, lines 42-47; col 8, lines 11-18; see catheter 120 which is steerable); and 
an imaging hood at a distal end of the second steerable catheter, the imaging hood and second steerable catheter being expandable and independently translatable with respect to the first steerable sheath and the second steerable catheter (col 7, lines 47-59; wherein the hood 116 is translatable relative to the catheter (i.e. the hood is attached to portion 114 and is slidable relative the catheter 120 which is placed within portion 114 when end lock ring 113 is not attached) and relative to the sheath (i.e. the hood is slidable relative sheath portions 112 to be made smaller and in the opposite direction to be expanded);
wherein the second steerable catheter comprises: an imager (col 8, line 57-col 9, line 3; see the “imaging fiber 132”; and a lumen for delivering an elongate instrument out a distal region of the second steerable catheter (col 8, line 57-col 9, line 3; see lumen 134).
Daniel also disclose a corresponding method using the assembly to perform steps of translating the catheter with respect to a sheath, inserting an instrument through the lumen, imaging a tissue region with the imaging element, and expanding the expandable hood (see the above-cited portions and also see col 8, line 57-col 9, line 3 with the “imaging fiber 132” for imaging the tissue region).

Re claims 4-7, 15-17: Daniel discloses the elongate instrument is a needle (col 8, line 29; see piercing needle assembly) or electrode (col 15, line 40; see “electrodes”) and the imager includes an optical imaging fiber sized to fit within an imaging lumen (col 8, line 57-col 9, line 3; see the “imaging fiber 132” within lumen shown in Figure 1B).
Re claims 8, 9: Daniel discloses the imaging hood defines an open area and an atraumatic contact lip (Figure 2A; see the open area within the hood 116; col 6, lines 1-4; see “atraumatic”).
Re claims 10, 11: Daniel discloses the lumen is concentric or eccentric (see figure 1B; see the lumens 134, 130, 132 relative to itself and relative to the catheter 120).

Re claims 3, 14, 21: Daniel discloses all features of the instant invention except that the lumen is for a guidewire instrument. However, Flaherty teaches of a catheter 20 that includes a lumen for advancing the catheter over a guidewire 26 [0059; see the catheter and guidewire]. It would have been obvious to the skilled artisan to modify Daniel, to utilize a guidewire as taught by Flaherty, as such is a well-known instrument used with a catheter to facilitate advancing of the catheter to a desired target.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets 

Claims 13, 18, and 19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 12, and 13 of U.S. Patent No. 10,092,172. Although the claims at issue are not identical, they are not patentably distinct from each other because ‘172 features a steerable catheter (which have at least a lumen), steerable sheath, an imaging element, an expandable hood (see the barrier/membrane), and a steering mechanism (i.e. control wire). While the claims of ‘172 include additional components such as the plurality of articulating links, it would have been obvious to the skilled artisan that the instant claims are an obvious variant.

Claims 13, 17, and 19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 8, 10, 11, and 14 of U.S. Patent No. 10,463,237. Although the claims at issue are not identical, they are not patentably distinct from each other because ‘237 features a steerable catheter (which have at least a lumen), steerable sheath with control wires, and an imaging element (see the optical imaging assembly and optical fiber). While the claims of ‘237 are directed to a method and do not positively recite an “imaging” step, it would have been obvious to the skilled artisan that the instant claims are an obvious variant.

Claims 1, 6, 7, 13, 17, 19, and 20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 21, 22, 24, and 41 of copending Application No. 14/843,475. Although the claims at issue are not identical, ‘475 features a steerable sheath with control wires, steerable catheter that extends through the sheath, a distal end effector that is a hood and is independently movable, a visualization imaging element, and a set of control wires. While the claims of ‘475 include additional features such as a distal end effector steering mechanism, the skilled artisan would conclude that the instant claims are an obvious variant.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Arguments
Applicant’s arguments with respect to claim(s) 2-21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
The previous claim objection and the 112 1st rejection are withdrawn due to amendments/arguments. The double patenting rejections are maintained.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL T ROZANSKI whose telephone number is (571)272-1648.  The examiner can normally be reached on Mon - Fri 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on 571-272-7230.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL T ROZANSKI/Primary Examiner, Art Unit 3793